UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: April 11, 2008 American National Bankshares Inc. (Exact name of registrant as specified in its charter) Virginia 0-12820 54-1284688 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 628 Main Street, Danville, VA 24541 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 434-792-5111 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 7. 01 Regulation FD Disclosure The information below will be sent to shareholders and interested investors throughout 2008 and was included as part of the 2007 Annual Report. Item 9.01 Financial Statements and Exhibits (d) Exhibit: 99.12007 Summary Annual Report Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 11, 2008 /s/ Neal A. Petrovich Senior Vice President and Chief Financial Officer
